



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Kailayapillai, 2013 ONCA 248

DATE: 20130422

DOCKET: C51102

Doherty, Hoy and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Surgirthanraj Kailayapillai

Appellant

Philip Campbell and Michael Dineen, for the appellant

Michael Bernstein, for the respondent

Heard:  September 20, 2012

On appeal from the conviction entered by a jury presided
    over by Justice M. Fuerst of the Superior Court of Justice, dated November 29,
    2008.

Doherty J.A.:


I



OVERVIEW

[1]

The appellant was convicted of murdering his wife and sentenced to life
    imprisonment without eligibility for parole for 14 years.  He appeals his
    conviction.

[2]

Identity was the central issue at trial.  There was little, if any,
    doubt that whoever killed the victim was guilty of murder.  The Crowns case
    against the appellant was circumstantial.  He testified and denied that he had
    anything to do with his wifes death.

[3]

The primary ground of appeal arises out of the trial judges refusal to
    allow counsel for the appellant to put to the appellant, on his re-examination,
    an extract from a statement the appellant had given to the police.  Counsel had
    resisted the admissibility of that statement and any evidence derived from it
    throughout the trial, including during the appellants cross-examination.  After
    cross-examination was completed, counsel changed his position and argued that
    the extract from the statement was admissible on re-examination because it was
    consistent, at least to some extent, with the appellants testimony and could
    be used to rebut the allegation of recent fabrication made during
    cross-examination of the appellant.

[4]

The argument failed at trial.  The trial judge held that the statement
    was neither consistent with the appellants trial testimony, nor properly
    offered to rebut an allegation of recent fabrication.

[5]

Counsel renews that submission on appeal, and also argues that the
    statement is admissible under the principle set down in
R. v. Edgar
, 2010
    ONCA 529, 260 C.C.C. (3d) 1, a case decided long after this trial.

[6]

I agree with the trial judge that there was no allegation of recent
    fabrication explicit or implicit in the cross-examination of the appellant such
    as to permit counsel to adduce a prior consistent statement on re-examination. 
    Nor, in my view, can this trial record support the admissibility of the
    statement under the ratio in
Edgar
.

[7]

The other ground of appeal arises out of the evidence of a Crown witness,
    Dante Remo.  Mr. Remo, who was a co-worker of the appellant and his wife, was
    having an affair with the appellants wife at the time of her death.  The
    appellant alleges that the trial judge wrongly instructed the jury that there
    was no evidence that Remo was involved in the murder and that the trial judge
    improperly prohibited cross-examination of Remo to show his possible connection
    to the homicide.

[8]

This ground of appeal cannot succeed.  It was common ground that there
    was no evidence that could support a finding that Mr. Remo was involved in the
    appellants wifes death.  Nor did the trial judge improperly restrict
    cross-examination.  She did, quite properly, take steps to prevent the jury
    from speculating about Mr. Remos possible involvement in the murder.


II



FACTS

[9]

The appellant and the deceased, Thayalini, were married in 1993.  In
    November 2006, they lived in Markham, Ontario with their three children and the
    deceaseds mother.  Both were hardworking individuals.  According to the
    appellant, and others, the marriage was a good one.  According to the
    mother-in-law, there were arguments and the appellant could be verbally
    abusive.

[10]

Thayalini
    was having an affair with Mr. Remo, a co-worker, although he was more
    interested in the gifts and money she gave to him than in any romantic or
    long-term relationship.  The appellant testified that he knew his wife and Mr.
    Remo were friends, but denied knowing about their affair.  There was some, but
    not much, evidence from which it could be inferred that the appellant was aware
    of the affair.

[11]

The
    appellant and Thayalini went to their respective jobs on the evening of Friday,
    November 3.  The appellant arrived home sometime before 4:30 a.m. on Saturday,
    November 4.  Thayalini, who was working the night shift at Tim Hortons,
    arrived home between 7:10 and 7:15 a.m. on Saturday, November 4.

[12]

Thayalinis
    body was found by her daughter on the garage floor at about 9:11 a.m. on
    Saturday, November 4.  The garage was attached to the house by a breezeway.   Thayalini
    was lying face down with her head pointed toward the rear of the garage.  One
    end of a rope was tied around her neck and the other end was around the garage
    door opener track.  Her head and neck were about six inches off the ground. 
    There was one pool of blood under Thayalinis head and another by the steps
    leading from the garage to the breezeway.

[13]

The
    autopsy revealed several blows to the head, probably administered with the
    heavy metal bar found a few feet from the body.  There were also defensive
    wounds on the deceaseds hands.

[14]

The
    Crowns expert opined that death was caused by a combination of asphyxia due to
    hanging and brain injury caused by blunt force trauma.  He testified that his
    findings were consistent with the deceaseds having been rendered unconscious
    by blows to the head and then hanged using the rope found around her neck.

[15]

Two
    palm prints smeared with Thayalinis blood were found on the wall of the inside
    of the garage to the right and above the handrail of the stairs leading from
    the garage to the breezeway.  The prints were on the same side of the handrail
    as a switch controlling the lights in the garage, but were well below that
    switch.  The defence conceded that both palm prints came from the appellants
    left hand.  Those prints were by far the most important evidence in the case.

[16]

The
    appellants mother-in-law, his daughter and his son all testified about the
    events leading up to the discovery of the body.  According to their evidence,
    the mother-in-law became concerned about Thayalinis whereabouts sometime after
    8:00 a.m. when she noticed her daughters car parked on the street outside of
    the house.  A search of the house ensued.  The daughter eventually found her
    mothers body in the garage.

[17]

The
    mother-in-law, daughter and son all testified that the appellant did not go
    into the garage while they were searching for the deceased and did not go into
    the garage after her body was found.  The Crown argued that if the jury
    accepted that the appellant did not go into the garage when, or after the body
    was found, his bloody palm prints were conclusive evidence of his guilt.

[18]

The
    defence vigorously challenged the evidence of the three witnesses as both
    unreliable and incredible.  Unreliable because the cross-examination of the witnesses
    demonstrated that they could not really say where the appellant was throughout
    the time that they were looking for Thayalini or waiting for the police after
    they found the body.  Incredible because the witnesses had a motive to lie. 
    The family came to the conclusion very early on that the appellant had murdered
    his wife and were, according to the defence, prepared to give false evidence,
    if necessary, to convict him.

[19]

The
    appellant gave a different version of events.   He testified that his daughter
    woke him up at about 9:00 a.m. and asked where her mother was.  The appellant
    got up and was walking down the stairs to the main floor of home when he heard
    his mother-in-law scream from the garage.  The appellant went to the garage
    door in the breezeway where his daughter was standing.  He saw his wife lying
    on the garage floor and rushed to her side.  There was a rope around her neck
    and he tried to remove it.  The garage door closed and the garage became dark.

[20]

The
    trial judge summarized the next part of the appellants evidence in these words
    in her instruction to the jury:

At that point the garage door closed.  The garage became dark. 
    He went to the switch located on the wall to the right of the garage door,
    which activated the light on the garage door opener.  It was pretty dark and
he

couldnt see the switch, but he
    used it all the time and knew it was there.  He had his right hand over his
    head against the wall and his left hand at chest level in front of him against
    the wall.  He was able to hit the switch and put the light on.  Then he ran
    into the house.
[Emphasis added.]

[21]

On
    the appellants testimony, he went to his wifes body first and only went to
    the light switch after the lights went off in the garage.  On this version of
    events, the appellant could have got his wifes blood on his hands as he tried
    to remove the rope from her neck and he may have left the bloody palm prints from
    his left hand on the wall as he leaned against it reaching in the dark for the
    light switch with his right hand.

[22]

In
    his closing address to the jury, counsel for the appellant conceded that if the
    appellants prints were placed on the wall before his daughter discovered the
    body, it follows necessarily from the timeframe of this case that he must have
    killed his wife.  Counsel argued, however, that the appellants version of
    events provided an innocent explanation for the palm prints.  Counsel said:

Whats distinctive about these marks, I suggest, is that they
    are exactly where youd expect them to be if they were placed there by someone
    trying to turn on the light. Look where they are. Weve heard theyre approximately
    four feet off the ground, theyre directly below and a little bit to the left
    of the light switch, and exactly where a right-hander would brace himself if he
    was leaning towards the wall.

[23]

I
    need not review the rest of the evidence, or the arguments for and against the
    respective positions of the Crown and the defence relating to the palm prints. 
    It is sufficient to say that without the potentially incriminating inference
    from the palm prints, the Crowns case against the appellant was not strong.  The
    question of when the palm prints were made was ideally suited for determination
    by a jury.  The trial judges instructions on this issue are not challenged.


III



the admissibility of the extract
    from the appellants statement to the police

(a)

The trial record

[24]

The police arrived at the appellants home at 9:19 a.m. on November 4. 
    The first officer at the scene saw the mother-in-law, daughter and son standing
    in the doorway between the house and the breezeway.  The appellant was lying in
    a fetal position on the floor of the living room behind the rest of the
    family.  He did not speak to the police officer.

[25]

The
    officer entered the garage and checked Thayalinis body for vital signs.  He
    returned to the living room.  The appellant was still lying motionless in the
    fetal position.  The officer quickly checked the appellant.  He was awake and
    breathing, but did not attempt to communicate with the officer.  The officer
    confirmed that no one other than fire or emergency personnel entered the garage
    after he arrived.

[26]

There
    was no reference to any statement made by the appellant to the police, or to
    any interview of the appellant by the police, during the Crowns case.  Crown
    counsel advised the trial judge that a statement had been made, but indicated
    she would not seek to have that statement admitted as part of the Crowns case.
[1]
Nothing said by defence counsel during the Crowns case, either in submissions
    or by way of cross-examination, suggested that from the defence perspective any
    interaction between the appellant and the police had any potential probative
    value for the defence.

[27]

The
    appellant was not asked about any interaction with the police during his examination-in-chief. 
    He was not asked why he went to the police station, what he did before he went
    to the police station, and he was not asked about his interview with the police.

[28]

During
    Crown counsels cross-examination of the appellant, Crown counsel sought to ask
    the appellant questions about a certain photograph.  Defence counsel objected
    on the basis that the information on which the Crown sought to cross-examine
    came from the statement the appellant had given to the police.  Defence counsel
    indicated that Crown counsel had undertaken not to cross-examine on information
    derived from that statement.  Crown counsel took the position that she was not
    in breach of the undertaking.  After hearing submissions, the trial judge held
    that the Crown could not pursue the challenged line of questioning.  No
    reference was made during cross-examination to any statement to the police or
    any interaction between the police and the appellant.

[29]

Crown
    counsel concluded her cross-examination by putting the Crowns position forward
    through a series of questions, the final one being:

You take off your clothes and shoes that are covered in blood
    and you get rid of them, and you go back to bed and you wait, and you never
    enter that garage again, agree or disagree?

[30]

When
    Crown counsels cross-examination was completed, defence counsel sought
    permission to re-examine the appellant on a portion of the statement he made to
    the police.  Counsel submitted that as the Crown had suggested in
    cross-examination that the appellants evidence was contrived, counsel should
    be allowed to lead a prior consistent statement in re-examination to rehabilitate
    the appellants credibility.  Counsel proffered a translation of a two-page
    extract from the appellants statement.  He maintained that the contents of the
    extract supported the claim that the appellant had given a description of his movements
    into and around the garage that provided an innocent explanation for the bloody
    palm prints long before the appellant could possibly have realized that those
    prints were on the wall.  Defence counsel put it this way:

It is vitally important to this mans defence for the jurors to
    know that early on before there are tapes in production, before there are
    transcripts in production,
before there is disclosure,
    before there is a palm print,

that he gave an
    account which accords with the independent evidence in this case.
[Emphasis added.]

[31]

The
    Crown objected to the admission of the extract from the statement on
    re-examination.  She maintained that the accuseds statement was in the
    purview and complete control of the Crown whether or not to lead that statement
    or use it for any purpose in cross-examination.

[32]

After
    hearing argument, the trial judge ruled that the extract from the statement
    would not be permitted on re-examination first because it did not support the
    contention that the appellant had given a consistent explanation for how his
    palm prints in the deceaseds blood had come to be on the wall of the garage
    and, second, because there was no allegation of recent fabrication made by the
    Crown.

(b)

Additional facts pertaining to the statement

[33]

The parties at trial led virtually no evidence about either the circumstances
    surrounding the making of the statement to the police, or the context or
    chronology relevant to that statement.  Quite simply, the statement had no
    relevance to the case for the Crown or the defence until the appellants
    re-examination and even then the limited basis upon which counsel sought to
    produce the statement rendered many of the details surrounding the taking of
    the statement irrelevant.  Those details are, however, important to admissibility
    under the argument advanced on appeal based on this courts decision in
Edgar
.

[34]

Crown
    counsel on appeal filed the DVD of the appellants interview with the police
    and a transcript of that interview.  That material does provide some context
    and chronology.  I will refer to it for that purpose only.

[35]

According
    to the DVD, the appellant entered an interview room at the police station at
    12:23 p.m. on November 4.  He was left alone in the room.  There is no evidence
    about anything the appellant did that morning before he arrived at the police
    station, no evidence as to how long he had been in the police station before he
    was shown into the interview room, no evidence as to whether he went to the police
    station alone or with someone else, and no evidence as to what caused him to go
    to the police station.

[36]

According
    to the DVD, the appellant was in the interview room, with a few minor
    exceptions, for some 11 hours until about 11:21 p.m.  He was questioned for
    part of the time by Detective Martin, but was alone most of the time.  The
    appellant was clearly upset.

[37]

Detective
    Martin began to interview the appellant at about 4:21 p.m., some four hours
    after he arrived in the interview room.  Detective Martin arranged for a Tamil
    interpreter who entered the interview room about 4:38 p.m.  Within a few minutes,
    Detective Martin asked the appellant, through the interpreter, whether he knew
    why he was at the police station.  According to the interpreter, the appellant
    referred to the problem what happened at home.  Detective Martin replied
    what does he mean by the problem?

[38]

The
    appellants response to Detective Martin is the statement counsel wanted to
    tender on re-examination.
[2]
I will set out the translation in full:

SK [appellant]:  At home  wife had gone to work.  I was
    sleeping.  Then at nine had to go to the Tamil class for the small child.Wife
    works at Tim Hortons.  Her work finishes at seven.  We were sleeping.  I was
    sleeping.  Daughter got up at nine and said: mother is not here.  Then we both
    (self and wife) used to sleep in my room.  Mother comes in morning.  Sometimes
    she sleeps in the other room or sometimes on the sofa downstairs.  Because we
    were sleeping she did not wish to disturb us I told daughter to check in her
    brothers room.  Not there.  Then maybe she is on the sofa sleeping.  Go and
    see. and I came downstairs. Then mother-in-law said the car is there.  She is
    not here.  The Jeep is parked in front of the house.She wasnt to be seen. 
    Where could she be, we were wondering.
While we were on a
    side talking, wondering where should could have gone, daughter opened the
    basement door and saw her inside.  I went up and looked.  Mother-in-law came
    running and started shouting and screaming(sobs).She was lying face
    down.Put the light on and looked.  Wanted to go and carry her.tugged at the
    rope.  It wouldnt come off.  Went to the neighbor
.took a knife to cut
    (the rope): The neighbor said: Dont touch.  I will call the Police.  We had
    called the Police as soon as we saw her in the basement.  As soon as daughter
    saw her mother we had at once run and called the Policearound 9:15. Tamil
    class at 9:30.
[3]
[Emphasis added.]

[39]

The
    interview continued for about 25 minutes until the appellant asked if he could
    speak to a lawyer.  Detective Martin arranged for the appellant to consult with
    a Tamil-speaking lawyer.  After the consultation, Detective Martin attempted to
    resume the interview.  The appellant repeatedly told Detective Martin, through
    the interpreter, that the Detective should speak to his lawyer.

(c)

Was the statement
    admissible to rebut an allegation of recent fabrication?

[40]

I
    will first address the argument advanced in this court that tracks the argument
    made at trial.  If a cross-examiner suggests, explicitly or implicitly, that a
    witness has a reason or motive to fabricate his evidence, and that the motive or
    reason has caused the witness to lie in his or her testimony, it is open to the
    party who called the witness to lead evidence on re-examination that the
    witness gave the same account before the alleged reason or motive to fabricate
    arose:  see
R. v. Wannebo
(1972), 7 C.C.C. (2d) 266 (B.C.C.A.).

[41]

If,
    for example, an accused is cross-examined in an effort to show that his
    exculpatory version of events was concocted with a co-accused when they were incarcerated
    together, the defence could lead evidence of a statement made by the accused,
    consistent with his trial testimony, and made before the alleged meeting with
    the co-accused in jail:  see
R. v. Divitaris
(2004), 188 C.C.C. (3d)
    390 (Ont. C.A.), at para. 37.  The value of the prior consistent statement does
    not rest exclusively in its consistency with the evidence given by the witness
    at trial.  It is the consistency combined with the timing of that prior
    statement.  As the statement was made before the alleged motive or reason to
    fabricate arose, the statement is capable of rebutting the suggestion made by
    the cross-examiner that the witnesss evidence is untrue because it was
    fabricated for the reason or motive advanced in cross-examination.  The witnesss
    evidence is made more credible to the extent that the asserted motive or reason
    advanced for fabrication has been negated by the evidence of the prior
    consistent statement:  see
R. v. Stirling
, 2008 SCC 10, [2008] 1
    S.C.R. 272, at paras. 5-7.

[42]

Clearly,
    not all cross-examination intended to show that an accuseds testimony is false
    opens the door to prior consistent statements.  Were it otherwise, the
    admissibility of prior consistent statements to rehabilitate credibility could
    hardly be described as an exception to the general rule excluding such
    statements:  see S. Casey
Hill et al,
McWilliams Canadian Criminal Evidence
,

4th ed.
, looseleaf
    (Aurora, Ont.: Canada Law Book, 2003), at para. 11:40.10.20.

[43]

The
    rationale underlying the rule permitting the admission of a prior consistent
    statement to rehabilitate credibility is triggered by cross-examination that
    expressly or implicitly suggests that something has occurred between the event
    giving rise to the charge and the accuseds testimony that has provided the accused
    with a motive to testify falsely.  A statement made before the alleged motive
    arose consistent with the accuseds testimony rebuts that suggestion.

[44]

Where
    the allegation or implication of the cross-examination is merely that the
    accused is lying because he or she is the perpetrator and is seeking to avoid
    conviction, the rationale for permitting a prior consistent statement does not apply. 
    A bald allegation of fabrication does not suggest an event, other than the
    commission of the crime, giving rise to a motive to fabricate.  Without that
    suggestion, the prior consistent statement has no potential to rehabilitate.

[45]

I
    have read the cross-examination.  There is no doubt that Crown counsel alleged
    that the appellants evidence was false in many particulars, including his
    description of having gone into the garage after the body was found on the
    morning of November 4.  Crown counsel conducted a probing and effective
    cross-examination of that part of the appellants evidence.  I see no allegation,
    express or implied, however, of a cause for fabrication, apart from the Crowns
    allegation that the appellant was the perpetrator.

[46]

Mr.
    Campbell, with his usual force and clarity, submits that the statement should
    have been received to support the veracity of the appellants trial testimony
    because when the statement was made the appellant had no reason to fabricate
    the essential aspects of his statement.

[47]

I
    cannot agree with this submission.  The most essential aspect of the appellants
    statement was his indication that he had rushed into the garage as soon as he
    saw his wifes body and tried to help her.  The appellant described himself as acting
    as one would expect a loving innocent husband to act in the circumstances.  If
    the appellant was the killer, he had a strong motive when speaking to the
    police to depict himself as acting in a manner that was consistent with the way
    an innocent loving husband would react.  At the time the appellant spoke to the
    police, he potentially had a very strong reason to fabricate the claim that he
    had gone into the garage as soon as he saw his wifes body.

[48]

I
    think Mr. Campbells submission that the prior statement could rehabilitate the
    appellants credibility would have more force if the appellants statement to
    the police could be read as being consistent with his trial testimony
    concerning the placement of the palm prints on the wall.  Were that the case, it
    could be argued that a statement to the police providing an exculpatory explanation
    for potentially incriminatory evidence, at a time when the accused was unaware that
    the police had the evidence, could be admitted to support the credibility of testimony
    offering the same explanation at trial.

[49]

The
    difficulty with this submission, however, is that the statement to the police
    does not support the appellants trial evidence insofar as the palm prints are
    concerned.  According to the statement, the appellant, when he saw his wife
    lying on the garage floor:

She was lying face down  Put the light on and looked.  Wanted
    to go and carry her  tugged at the rope.  It wouldnt come off.  Went to the
    neighbour  took a knife to cut [the rope].

[50]

On
    this version, the appellant turned the lights on before he went to his wifes body. 
    He could not have had his wifes blood on his hands when he turned the light
    switch on and the palm prints could not have been made in the manner suggested
    during his trial evidence.  Nothing in the statement suggests that the
    appellant was anywhere near the site of the bloody palm prints after he had
    gone to his wifes body and potentially got her blood on his hands.

[51]

Not
    only is the statement not consistent with this aspect of the appellants trial
    testimony, if anything, it suggests an attempt by the appellant to tailor his
    trial evidence to the details elicited during the Crowns case.  The very
    detailed description in the appellants testimony about his movements in the
    garage stands in stark contrast to the absence of any detail in the statement
    to the police.

[52]

The
    trial judge did not err in refusing to admit the extract from the appellants statement
    to the police under the traditional recent fabrication exception to the rule
    excluding prior consistent statements.

(d)

Was the statement
    admissible under
Edgar
?

[53]

This
    ground of appeal raises a problem that occurs from time to time in criminal
    appeals, no doubt because many criminal appeals, particularly murder appeals,
    are heard years after the trial.
[4]
The law sometimes changes as the years pass between the trial and the appeal.  Those
    changes spawn appellate arguments not advanced at trial.

[54]

Edgar
,
    decided about two years after this trial, changed, to some extent, the law
    applicable to the admissibility of prior consistent statements made by an
    accused who testifies at trial.  Counsel, as he is entitled to do, relies on the
    law as pronounced in
Edgar
in
    alleging rever
sible legal error.  Assessing this ground of appeal
    is less about appellate review of a trial decision than it is about deciding whether
    the statement would have been admitted had
Edgar
been decided prior to
    the trial.

[55]

The
    merits of the appeal based on
Edgar
must, however, be addressed having
    regard to the trial record as it exists, even though that record was not
    constructed with
Edgar
in mind.  The appellant must show that on a
    proper application of the principle from
Edgar
to the trial record
, the statement would
    have been admitted.  Counsel does not succeed on the appeal by showing that on
    the principle enunciated in
Edgar
the statement might have been
    admissible if counsel had developed a trial record as counsel may have done if
    he had the benefit of the judgment in
Edgar
.  The possibility, in
    light of a change in the law, that the trial record might have been different
    and the statement might have been admissible, does not constitute an error in
    law, a miscarriage of justice, or provide any other basis for allowing the appeal.

[56]

Before
    turning to the application of
Edgar
to this trial record, I note that
    the appellants statement was proffered on re-examination.  Re-examination was an
    appropriate time to proffer the statement given that it was offered to rebut
    the allegation of recent fabrication that allegedly arose in
    cross-examination.  Under the wider basis for admissibility contemplated by
Edgar
,
    however, an accuseds allegedly consistent statement should be introduced
    during examination-in-chief and not on re-examination.  I need not consider the
    effect of introducing the statement in re-examination on the merits of the
    argument that the statement was admissible under the principle in
Edgar
. 
    I am satisfied that even if counsel had tendered the statement during the
    appellants examination-in-chief, it could not have been admitted under
Edgar
.

[57]

In
Edgar
, this court extended the principled approach to the
    admissibility of hearsay evidence to prior consistent statements made by an
    accused:  see Benjamin L. Berger, 
Reasoning
    with Inferences:  Themes from Prior Consistent Statements and Trace Evidence

    (2012) 92 CR (6
th
) 254.  Instead of determining the admissibility of
    prior consistent statements by reference to a series of specific exceptions,
e.g.
to rebut an allegation of recent fabrication, Sharpe J.A., at para. 72,
    described a broader basis for the potential admissibility of such statements:

I conclude that it is open to a trial
    judge to admit an accuseds spontaneous out-of-court statements made upon
    arrest or when first confronted with an accusation as an exception to the
    general rule excluding prior consistent statements as evidence of the reaction
    of the accused to the accusation and as proof of consistency, provided the
    accused takes the stand and exposes himself or herself to cross-examination.
As the English cases cited above hold, the statement of the accused is not
    strictly evidence of the truth of what was said (subject to being admissible
    under the principled approach to hearsay evidence), but is evidence of the
    reaction of the accused which is relevant to the credibility of the accused and
    as circumstantial evidence that may have a bearing on guilt or innocence. 
    [Emphasis added.]

[58]

As
    my colleague explains, an accuseds prior consistent statement can be
    characterized as the accuseds reaction when confronted with an allegation. 
    As a matter of common sense and human experience, ones reaction to an allegation
    may assist in determining the truth of that allegation.  Similarly, where ones
    reaction takes the form of a statement, the consistency between that statement
    and ones trial testimony can enhance the credibility of the trial testimony.

[59]

Not
    all reactions to allegations have probative value.  The English cases relied on
    in
Edgar
refer to statements made by an accused when first taxed with
    incriminating facts.
Edgar
itself refers to statements that are
    spontaneous and made upon arrest or when first confronted with an
    accusation.

[60]

The
    probative value of the accuseds prior consistent statement under the
Edgar
analysis lies in its ability to truly reflect the individuals honest and genuine
    reaction to the allegation.  Statements made in circumstances where it cannot
    be said that the statement reflects an honest reaction do not have probative
    value.  The circumstances surrounding the making of the statement are crucial
    to the determination of admissibility under the
Edgar
analysis.

[61]

Statements
    made by an accused long after he or she has had the opportunity to reflect on
    the situation and consider his or her response to an allegation do not provide
    the kind of spontaneous response capable of giving a true reflection of the accuseds
    reaction to the allegation.  In
R. v. Badhwar
, 2011 ONCA 266, 270
    C.C.C. (3d) 129, at paras. 20-21, the court said:

Whatever else may be said about it, it [the statement] can
    hardly be characterized as spontaneous.  The appellant had five hours to
    consider his position and think things out before going to the police
    station.  He also had the opportunity to speak to his friends after the
    accident, either directly or by cell phone, before speaking to the police.

In these circumstances, if the trial judge had the benefit of
Edgar
,
    I believe he would have excluded the appellants statement for lack of
    spontaneity

[62]

In
    this case, the trial judge had no evidence upon which to evaluate the
    spontaneity of the appellants statement, or to determine whether the statement
    was made when the appellant was first confronted with the accusation.  The
    record was silent on these matters and everything else surrounding the making
    of the statement.

[63]

It
    was incumbent upon the defence, as the party proffering the evidence, to
    establish admissibility.  Counsel, of course, cannot be faulted for not
    foreseeing the development in
Edgar
.  Absolving trial counsel of any
    fault for not producing the necessary record does not, however, mean that this
    court can allow an appeal based on what the record might have been had trial counsel
    turned his mind to the issue raised on appeal.

[64]

Even
    if one takes into account the information provided on appeal about the
    statement, there is still no basis to find that the statement was either
    spontaneous or made when the appellant was first confronted with the
    accusation.  Based on the DVD, the statement was made some seven hours after
    the appellant first came in contact with the police and some four hours after
    the appellant arrived at the police station.  There is still no evidence about
    what the appellant did or who he talked to between the arrival of the police at
    his home and the eventual statement.

[65]

Nor
    do the contents of the DVD or the Crowns transcript of the interview provide
    much assistance.  While the transcript would suggest that Detective Martin had
    not questioned the appellant about the relevant events before the appellant
    made the statement, the transcript does not clarify what contact the appellant
    may have had with other officers.  Further, given what is known about the
    family dynamic, it is far from safe to assume that the appellant had not been
    confronted with the accusation that he killed his wife by members of his
    family before he gave the statement.  I do not intend to engage in
    speculation.  The point is that facts crucial to admissibility under the
Edgar
principle remain entirely unknown on this trial record.  This ground of appeal
    cannot succeed.


IV



dante remos evidence

[66]

The
    Crown called Dante Remo primarily to establish that he was having an affair with
    Thayalini.  Although the defence had indicated at a pre-trial conference that
    it had no evidence upon which to advance a third party suspect defence, the
    Crown was understandably concerned that the jury might speculate about Remos
    involvement in her death, given his relationship with Thayalini.  The Crown led
    evidence from Remo placing him at home with his fiancée when the murder
    occurred.

[67]

During
    cross-examination, counsel established that Remo had initially lied to the
    police because he was worried that they would think he was involved in the homicide
    because of his relationship with Thayalini.  Defence counsel then continued
    with a series of questions that, as the trial judge put it, suggested to the
    jury that you better take a look at Mr. Remo as a perpetrator.

[68]

In
    response to Crown counsels objection and after hearing submissions, the trial
    judge told the jury two things.  First, she indicated that the
    cross-examination of Remo, particularly as it related to his lies to the
    police, was relevant to the jurys assessment of his credibility.  Second, she
    told the jury that the cross-examination could not support a finding that Mr.
    Remo was in any way responsible for or connected to the killing.

[69]

I
    see no error in this instruction.  It was important that the jury, when
    assessing Remos credibility, have the full advantage of the cross-examination demonstrating
    that Remo had lied to the police.  It was equally important that the jury not
    be implicitly invited by way of questions put on cross-examination to speculate
    in the absence of any evidence that Mr. Remo may have been involved in the murder. 
    The trial judges instructions achieved both goals.

[70]

The
    trial judge repeated the instruction that there was no evidence that Mr. Remo
    was responsible for the killing during her final instructions to the jury.  The
    appellant concedes that there was no evidentiary basis upon which Mr. Remo
    could be connected to the homicide.  I agree with counsels concession.  Given
    the absence of any evidence connecting Remo to the homicide, I do not see how
    the trial judges instruction could amount to error.  The trial judge was attempting
    to avoid improper speculation about Mr. Remos involvement in the murder and to
    ensure that the jurys verdict would be based only on the evidence.

[71]

This
    ground of appeal fails.


V



conclusion

[72]

I would dismiss the appeal.

RELEASED: Apr 22, 2013                                      Doherty
    J.A.

DD                                                                    I
    agree Alexandra Hoy J.A.

I
    agree S.E. Pepall J.A.





[1]

Apart from the question of whether the statement had any
    probative value for the Crown, there were very real
Charter

problems with the admissibility of much, if not all, of the
    statement.



[2]

Counsel initially thought, based on a misleading reference
    on the transcript of the translation, that this part of the statement was made
    at 10:08 a.m., less than an hour after the body was found.  In oral argument,
    however, counsel advised the court of their misunderstanding and indicated that
    the relevant part of the statement was in fact made at about 4:40 p.m. on
    November 4
th
.



[3]

This translation differs from that filed by the Crown on
    appeal, but I think it is appropriate to use the translation that was before
    the trial judge.



[4]

This appeal was heard almost four years after the verdict.


